UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 4)* SPORT CHALET, INC. (Name of Issuer) Class B Common Stock, par value $0.01 (Title of Class of Securities) (CUSIP Number) John Mullan, Esq. Sheppard, Mullin, Richter & Hampton LLP 333 South Hope Street, 48th Floor Los Angeles, CA 90071 (213) 620-1780 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 9, 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule13d-1(e), (f) or (g), check the following box ☐. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subzject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). -1- SCHEDULE 13D/A CUSIP No. 849163308 Page2of 8 Pages NAMES OF REPORTING PERSONS 1 Craig L. Levra 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b)☑ 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF 7 SOLE VOTING POWER SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 0 EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON 10 SHARED DISPOSITIVE POWER WITH 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ☐ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 44.6% 14 TYPE OF REPORTING PERSON IN -2- SCHEDULE 13D/A CUSIP No. 849163308 Page3of 8 Pages NAMES OF REPORTING PERSONS 1 Howard K. Kaminsky 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b)☑ 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF 7 SOLE VOTING POWER SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 0 EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON 10 SHARED DISPOSITIVE POWER WITH 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ☐ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.3% 14 TYPE OF REPORTING PERSON IN -3- SCHEDULE 13D/A CUSIP No. 849163308 Page4of 8 Pages Explanatory Note This Amendment No.4 to Schedule13D is being filed by the Reporting Persons (as defined below) with respect to the ClassB Common Stock, par value $0.01 per share (the "ClassB Shares"), of Sport Chalet, Inc. (the "Issuer") beneficially owned by them. The purpose of this Amendment No.4 is to report (1)the termination of the last of the contracts, arrangements, understandings or relationships described in Item6 of Amendment No.3 to Schedule13D, (2)the termination of the group consisting of the reporting persons with respect to Amendment No.3, (3)the acquisition and disposition in the open market and upon the exercise of employee stock options by the Reporting Persons of ClassB Shares during the period from the filing date of Amendment No.3 to the filing date of this Amendment No.4, and (4)the exchange in privately negotiated transactions by Mr.Kaminsky of an aggregate of 157,000 ClassB Shares (or 8.8% of the ClassB Shares outstanding) for an equal number of shares of the ClassA Common Stock, par value $0.01 per share (the "ClassA Shares"), on October9, 2013. Item 1.Security and Issuer. Item1 is hereby amended and restated in its entirety as follows: (a)The name of the issuer is Sport Chalet, Inc. (the “Issuer”). (b)The address of the Issuer’s principal executive offices is One Sport Chalet Drive, La Cañada, CA 91011. (c)The title of the class of securities to which this statement relates is the Class B Common Stock, par value $0.01, of the Issuer (the “Class B Shares”). Item 2. Identity and Background. Item2 is hereby amended and restated in its entirety as follows: (a)The names of the persons filing this Amendment No.4 (individually, a "Reporting Person" and collectively, the "Reporting Persons") are: Craig L. Levra
